Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-7 and 21-33 are pending in this application.


Allowable Subject Matter

Claims 3, 6, 23, 26, 30 and 33 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 5, 7, 21, 22, 24, 25, 27, 28, 29, 31, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence et al., US 2008/0319922 (hereinafter Lawrence) in view of DelZoppo et al., US 2011/0054961 (hereinafter DelZoppo).

For claims 1, 21 and 28, Lawrence teaches a computer-implemented data method of preprocessing raw data contained in a raw computer dataset based on risk identifier tags performed by a computer application executing within a computer hardware system, the method comprising: 
generating, by a tag generator executing within the computer application, a first computer dataset of risk identifier tags based on risk assessment computer data (see [0169], “the tagging device 724 operates to both identify information and tag the information in the data packets” and “searches each data packet for the presence of keywords that are deemed to be relevant to risk”, [0171], “the tagging device 724 may identify relevant information and may tag the information with one or more appropriate tags” where tags generated for certain keywords associated risk represents the generated risk identifier tags), that includes a set of indicators (see [0073], [0078] – [0080], determining risk associated with an “entity” where “risk segments may be or include any category and/or type of information that is determined to affect and/or be indicative of risk. Key risk segments may, for example, be important factors that are desirable and/or necessary to the analysis, assessment, and/or determination of risk”, [0097], generating set of risk identifier tags such that “risk relevant information contained within a data packet may also be tagged”, [0114], information relevancy engine 220 tags the portions of the information determined to have a relevancy with respect to risk”, [0166], “keywords or phrases selected as indicators of risk-relevant information” keywords selected represent indicators of operational risk for selected entity) of operational risk of an entity (see [0086], “determine whether a person...or other activity is risky,” [0089], “user may be...entity or combination of entities,” [0433], “track a user’s activity,” [0435], “detecting a risk investigation activity associated with a user.  The detecting may include, for example, recording, monitoring, and/or otherwise identifying user activity associated with any of the systems” and where “risk investigation activity may be considered to take place every time a user logs onto and/or otherwise interacts with the risk server”); 
performing a data comparison operation, by a mapping module of the computer application, to determine whether at least one risk identifier tag of the first set of risk identifier tags matches content of a data item within the raw computer dataset (see [0073], “automatically determining risk”, [0085], “risk server 102 may perform key word searches and analyses of received information to identify information that is relevant to risk (where the relevance is defined by an operator or administrator of the system)”, where received data is compared with keywords deemed relevant by operator to determine whether to tag, [0103] – [0104], “information matching engine 250 may perform and/or assist in the performance of risk assessment and/or analysis procedures” based upon comparison and matches with information from a user query, [0166] – [0169], “identifying the presence or absence of predetermined keywords or phrases selected as indicators of risk-relevant information” where keywords matching within information set represents tag matches content of data item within a raw dataset); 
generating, by the mapping module and based upon the at least one risk identifier tag matching the content of the data item, a processed computer dataset in which the at least one risk identifier tag is assigned to the data item (see 0073], “automatically determining risk”, [0085], identified keywords in received information tagged with matches to keywords deemed relevant to administrator, [0166] – [0169], “tagging device 724 again searches each data packet for the presence of keywords that are deemed to be relevant to risk. For example, the term "fugitive" may again be searched for. If keywords are found, they are tagged so that they may be used in further processing”); and 
providing the processed computer data set to a risk assessment system to determine operational risk rating of the entity (see [0014], “receive information relating to risk factors and formulate a risk quotient or other rating”, [0166] – [0169], “For example, the term "fugitive" may again be searched for. If keywords are found, they are tagged so that they may be used in further processing”, [0171], [0215], provide to risk assessment system to determine “scored or ranked” tagged item, [0459]), wherein
the operational risk of the entity includes risks incurred by internal activities of the entity (see [0073], “information associated with risk may be collected from a wide variety of different types of information sources,” [0078], “Risk may...be...legal risk,” [0086], “determine whether a person...or other activity track a user’s activity,” [0435], “detecting a risk investigation activity associated with a user.  The detecting may include, for example, recording, monitoring, and/or otherwise identifying user activity associated with any of the systems” and where “risk investigation activity may be considered to take place every time a user logs onto and/or otherwise interacts with the risk server,” [0459], “Information relating to...legal...risk is received into a computer system,” [0479], “weighting the information received according to its importance in determining the likelihood of illegal or unethical dealings” where tracking “a user’s activity” relating the “legal risk” represents operational risk incurred by internal activities of the entity; see Applicant’s Specification, US 2019/0163813, [0013], “Operational risk can include risks incurred by the internal activities, policies, procedures, and rules of an organization or an entity. Operational risk includes the risks arising from the people, systems, and processes through which a company operates. Operational risk can also include legal risk”). 

DelZoppo teaches the raw computer dataset is collected from external data sources and the raw data contained within the raw computer dataset has not been subject to processing (see [0020] – [0022] “risk analysis” and “analysis of the factual information which results in the risk assessment of the organization” that includes “Online sources include any public or subscription-based databases that contain information about potential threats, including employees. This includes but is not limited to criminal records, driving abstracts, credit reports, background checks, and financial records” and “Offline sources of raw facts from online and offline fact sources,” [0033] “raw facts extracted from data collected by observation and monitoring”).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Lawrence with the teachings of DelZoppo to assess risk among raw data sets from a variety of sources (see DelZoppo, [0007], [0025], [0033]).

For claims 2, 22 and 29, Lawrence teaches wherein the risk assessment data is unstructured data (see Lawrence, [0120], “unstructured information from a large variety of types of sources”), further comprising: 
extracting, by one or more processors, a plurality of keywords based on parsing the unstructured data (see Lawrence, [0180], “identifies terms and phrases within each data packet that are relevant to an analysis of risk, allowing them to be tagged at 812”); and 
responsive to extracting a subset of keywords exceeding a minimum threshold value, designating, by one or more processors, the subset of keywords as the first set of risk identifier tags (see Lawrence, [0114], “portions of the information that are determined to have a relevancy score or rank higher than a pre-determined minimum threshold may be tagged”, [0166] – [0169], “If keywords are found, they are tagged so that they may be used in further processing”). 

For claims 4, 24 and 31, Lawrence teaches further comprising: 
assigning, by one or more processors, each of the extracted plurality of keywords with a score value based on applying a pointwise mutual information algorithm (see Lawrence, [0166] – [0172], “tag the information with one or more appropriate tags” and then “determine a relevancy score, rank, metric, and/or other value associated with relevancy”); and 
ranking, by one or more processors, the extracted plurality of keywords based on the assigned score value (see Lawrence, [0166] – [0172], “rank” the tagged data, [0215], “ranked with respect to relevancy”). 

For claims 5, 25, 32, Lawrence teaches further comprising: 
generating, by one or more processors, a set of rules based on historical data (see Lawrence, [0012], “rating system is used to assess risk based upon criteria such as...historical data”, [0117], “relational database schemas that are configured to facilitate the identification of risk” where historical data configures schemas for risk identification that represents sets of rules, [[0215], “information” may be “historic records”, [0452]); and 
determining, by one or more processors, a baseline value based on the generated set of rules (see Lawrence, [0452], analyze “historical data” in order to determine a “risk quotient” where “A risk quotient or other rating can be generated to readily indicate a level of risk associated with a PIP. The risk quotient can be based upon a weighted algorithm applied to the criteria. 

For claims 7, 27, Lawrence teaches wherein determining the baseline value further comprises: 
filtering, by one or more processors, the historical data based on the generated set of rules (see Lawrence, [0113] – [0117], “filtering steps may be used: an initial or coarse filtering to remove clearly non-relevant information” where filtering criteria derived from schemas that are developed from historical data); and 
performing, by one or more processors, a trend analysis to the filtered historical data (see [0085], [0113], “a relevancy metric, rank, and/or score may be determined for the information (and/or portions of the information). Information that is ranked or scored lower than a pre-determined threshold may, according to some embodiments, be filtered, removed, and/or deleted” represents trend analysis of filtered data, [0215], “information” may be “historic records”). 




Response to Arguments

Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive. 

The applicant argues that the prior art does not expressly disclose “generating by a tag generator executing within the computer application, a first computer dataset of risk identifier tags based on risk assessment computer data that includes a set of indicators of operational risk of an entity” because the “Applicants were unable to identify what particular teachings the Examiner is alleging identically discloses the claimed ‘entity’ which is part of the ‘set of indicators of operational risk of an entity’” as recited by independent claim 1.  The examiner respectfully disagrees.  As disclosed in the corresponding rejection above Lawrence teaches a method for identifying and monitoring “risk associated with any given entity, object, and/or transaction” (see Lawrence, [0073], [0077], [0104]).

The applicant argues that the prior art, Lawrence, does not teach “determine risk associated with any given entity, object, and/or transaction” because “the Examiner points to ‘risk segments’ that are ‘indicative of risk.’  However, with reference to paragraph [0080], Lawrence teaches that risk segments include 

The applicant argues Lawrence’s teachings of “legal risk” representing the claimed “operational risk” is misplaced since “as clearly indicated in paragraph [0013] of Applicant’s specification, the term ‘operational risk’ is not all encompassing as it excludes certain types of risk...Lawrence merely discusses the genus of risk – not the specific species of ‘operational risk,’ which is what is being claimed.”  The examiner respectfully disagrees.  Paragraph [0013] of the applicant’s specification discloses “Operational risk can include risks incurred by the internal activities, policies, procedures, and rules of an organization or an entity. Operational risk includes the risks arising from the people, systems, and processes through which a company operates.”  The paragraph also discloses “Operational risk can also include legal risk” (see US 2019/0163813, [0013]).  It is not clear to the examiner what the applicant is arguing with respect to this issue because the specification clearly defines operational risk to include “legal risk.”  As shown in the corresponding rejection above, Lawrence teaches identifying operational risk in the form of legal legal risk,” [0086], “determine whether a person...or other activity is risky,” [0433], “track a user’s activity,” [0435], “detecting a risk investigation activity associated with a user.  The detecting may include, for example, recording, monitoring, and/or otherwise identifying user activity associated with any of the systems” and where “risk investigation activity may be considered to take place every time a user logs onto and/or otherwise interacts with the risk server,” [0459], “Information relating to...legal...risk is received into a computer system,” [0479], “weighting the information received according to its importance in determining the likelihood of illegal or unethical dealings” where tracking “a user’s activity” relating the “legal risk” represents operational risk incurred by internal activities of the entity).

The applicant argues the prior art does not teach “a set of indicators of operational risk of an entity” since the office action “fails to identify the ‘entity’ to which is associated with the alleged operational risk” because the cited portions of Lawrence are directed to tracking activities of a user and the “user/customer’s activities are outside of the ‘internal activities, policies, procedures, and rules of an organization or an entity.”  The examiner respectfully disagrees.  First, the applicant’s own definition of operational risk is not so narrowly defined.  The applicant’s specification states that operational risk is broadly defined to also risks arising from the people, systems, and processes through which a company operates” and “legal risk” as well as “1) internal fraud; 2) external fraud; 3) employment practices and workplace safety; 4) clients, products, and business practices; 5) damage to physical assets; 6) business disruption and system failures; and 7) execution, delivery & process management” (see US 2019/0163813, [0013]).  This definition clearly indicates that operational risk is determined by a company’s activities with outside customers and/or clients.  Second, Lawrence has been improperly constrained to a narrow definition of a user.  The citation is clearly an example of one user that does not limit the concept since it clearly states at the outset according “to some embodiments” (see Lawrence, [0433]).  Lawrence more broadly defines a user to be any entity that includes user’s within the organization and their activities with other internal users as well as with user’s outside the organization (see [0073], “determine a risk associated with any given entity, object, and/or transaction”, [0089], “user may be or include any individual, group, organization, business, government, and/or other entity or combination of entities that desires access to information associated with risk and/or desires an assessment, determination, and/or identification of risk. Users may include, for example, financial institutions and/or financial institution employees, government agencies, bodies, and/or employees, businesses, institutions (e.g. colleges, universities, etc.), and/or private individuals”).  Furthermore, tracking every activity and assessing operational risk for an entity/user represents “a set of indicators of operational risk of an entity” (see [0433], [0435] – [0436], “The detecting may include, for every action (and/or every important action) taken by a user during interaction with the risk server 102, 202 (and/or one of its components) may be recorded and/or stored”).

The applicant argues Lawrence does not describe generating tags.  The examiner respectfully disagrees.  As disclosed in the corresponding rejection above, Lawrence teaches “generating, by a tag generator executing within the computer application, a first computer dataset of risk identifier tags based on risk assessment computer data” (see [0169], “the tagging device 724 operates to both identify information and tag the information in the data packets” and “searches each data packet for the presence of keywords that are deemed to be relevant to risk”, [0171], “the tagging device 724 may identify relevant information and may tag the information with one or more appropriate tags” where tags generated for certain keywords associated risk represents the generated risk identifier tags).  


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENSEN HU whose telephone number is (571)270-3803.  The examiner can normally be reached on Monday - Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JENSEN HU/Primary Examiner, Art Unit 2169